DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-11, 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US. Pub: 2016/0209874 A1) of record in view of Kwon et al. (US. Pub: 2018/0062094) of record. 
Regarding claim 1, Choi discloses (in at least figs. 1-5) a display device comprising: a flexible display module (200) having thereon a first display area (211) and a second display area (221) adjacent to the first display area, the flexible display module (200) being foldable with respect to a boundary 
Choi does not expressly disclose the a first light absorption part on an outer surface of the first base supporter and a second light absorption part on an outer surface of the second base supporter and the second light absorption part is separated from the first light absorption layer. 
Kwon discloses (in at least fig. 3A) a display device comprised of, in part, a first light absorption part (106; left side; [0067]-[0068]) on an outer surface of the first base supporter (108) and a second light absorption part (106; right side; [0067]-[0068]) on an outer surface of the second base supporter in order to improve the visibility of the image content displayed on the flexible display by reducing the reflection of the external light coming in from the front side of the flexible display ([0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the first and second light absorption layers of Kwon in the display device of Choi for the benefit of improving the visibility of the image content displayed on the flexible display by reducing the reflection of the external light coming in from the front side of the flexible display ([0068]). 
Kwon does not expressly disclose the second light absorption part is separated from the first light absorption layer.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the second light absorption part of Kwon separated from the first light absorption layer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 2, Kwon discloses (in at least fig. 3A) each of the first light absorption part (106; left side) and the second light absorption part (106; right side) has a black color ([0068]).
Regarding claim 3, Choi discloses (in at least figs. 1-5) each of the first base supporter (110) and the second base (120) supporter comprises a metal ([0057]).

Regarding claim 6, Kwon discloses (in at least fig. 1) the flexible display module comprises: a flexible display panel comprising a plurality of pixels (see at least fig. 1), each of the plurality of pixels comprises an organic light emitting diode ([0012]), and the plurality of pixels further comprising a driving circuit configured to provide a data signal to the plurality of pixels; and an input sensing circuit on the flexible display panel (see at least fig. 1).
Regarding claim 7, Kwon discloses (in at least fig. 6) the driving circuit (COF) is below the supporter (108).
	Regarding claim 9, Choi as modified by Kwon discloses (in at least figs. 1-5 both references) each of the first base supporter (110) and the second base supporter (120) has: a top surface; a bottom surface facing the top surface (see at least fig. 1 Choi); and a side surface connecting the top surface to the bottom surface (see at least fig. 1 Choi), and wherein each of the first light absorption part (106 Kwon left side) and the second light absorption part (106 Kwon right side) is on an entirety of the top surface corresponding thereto.
	Regarding claim 10, Kwon discloses (in at least figs. 1-5) each of the first light absorption part (106) and the second light absorption part (106) is further on at least a portion of the side surface corresponding thereto (see at least fig. 3A).
	Regarding claim 11, Kwon discloses (in at least figs. 1-5) each of the first light absorption part (106) and the second light absorption part (106) is on the side surface corresponding thereto and an entire bottom surface corresponding thereto (see fig. 3A).

Claims 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US. Pub: 2018/0062094) of record. 
Regarding claim 15, Kwon discloses (in at least figs. 1-6) a display device comprising: a flexible display module comprising a flexible display panel (see at least figs. 1-3) and an input sensing circuit on the flexible display panel ([0047]), the flexible display module being foldable with respect to a bending 
Kwon does not expressly disclose the second light absorption part is separated from the first light absorption layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the second light absorption part of Kwon separated from the first light absorption layer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 
	Regarding claim 18, Kwon discloses (in at least figs. 1-6) the flexible display panel comprises a plurality of pixels (see fig. 1), each of the plurality of pixels comprising an organic light emitting diode ([0012]), and the flexible display panel further comprising a driving circuit configured to provide a data signal to the plurality of pixels (see fig. 1), wherein the driving circuit is on the supporter (see fig. 1).
Regarding claim 20, Kwon discloses (in at least fig. 3A) each of the first base supporter (108 left side) and the second base supporter (108 right side) has: a top surface; a bottom surface facing the top surface (see fig. 3A); and a side surface connecting the top surface to the bottom surface (see fig. 3A), and wherein each of the first light absorption part (106 left side) and the second light absorption part (106 right side) is on at least a portion of the top surface corresponding thereto.
	Regarding claim 21, Kwon discloses (in at least fig. 3A) each of the first light absorption part (106 left side) and the second light absorption part (106 right side) is further on at least a portion of the side surface corresponding thereto (see fig. 3A).
.


Allowable Subject Matter
Claims 5, 12-14, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 is allowed for the same reason stated in the office action dated on 10/15/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 9-11, 15 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875